DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garriga US 3,396,867.
Regarding claim 1, Garriga discloses a stackable pot assembly comprising: a twin-base (2) of an oblong shape and having a bottom, a wall extending upwards from the bottom defining volume of the twin-base, and an open-top, the wall of the oblong twin-base having an inlet (5) and an outlet (5); a twin-pot (2’) of an oblong shape and having a bottom, a wall extending upwards from the bottom defining volume of the twin-pot, and an open-top, the bottom of the twin-pot configured with a pair of spaced-apart feet (9, 10); and a twin-lid (1) of an oblong shape and configured to be coupled to the open-top of the twin-pot and the open-top of the twin-base (Garriga, Figure 3), the twin-lid having a pair of spaced-apart apertures (aperture between 11 and 12) and a plant hole (4), the pair of apertures sized to receive the pair of feet.
Regarding claim 2, Garriga further discloses each of the pair of apertures of the twin-lid is having a skirt (11, 12) extending downwards from periphery of the aperture, wherein the skirt of the twin-lid snugly mate with the feet when the twin-pot is mounted over the twin-lid.
Regarding claim 4, Garriga further discloses the plant hole in the twin-lid is configured to allow a plant to extend therethrough (Garriga, Figure 1).
Regarding claim 15, Garriga in view of Brink discloses a stacked pot assembly comprising: a first block; a second block mounted over the first block; a third block mounted over the second block (Garriga, column 3: lines 65-67); the first block comprises a row of twin-bases (2), the twin-base is of an oblong shape and having a bottom, a wall extending upwards from the bottom defining an inner volume of each twin-base, and an open-top, the wall of each oblong twin-base having an inlet (5) and an outlet (6), the open-top of the twin-bases covered by a plurality of twin-lids (1), the twin-lid having a pair of spaced-apart apertures (aperture between 11 and 12) and a plant hole (4), the second block and the third block comprise twin-pots (2’), each twin-pot is of an oblong shape and having a bottom, a wall extending upwards from the bottom defining an inner volume of each twin-pot, and an open-top, the bottom of the twin-pot configured with a pair of spaced-apart feet (9, 10), the open-top of each of the plurality of twin-pots covered by a plurality of second twin-lids (1’), each of the plurality of second twin-lids has a pair of spaced-apart apertures (aperture between 11 and 12) and a plant hole (4), wherein each feet of the pair of spaced-apart feet is configured to fit within each aperture of the pair of spaced-apart apertures of the plurality of first twin-lids and the plurality of second twin-lids (in that the feet are configured to mate with the apertures of the lids)(Garriga, Figures 2 and 3)
Regarding claim 16, Garriga further discloses each of the plurality of twin-pots of the second block is mounted over a pair of adjacent twin-bases of the plurality of twin-bases of the first block (Garriga, Figure 3).
Regarding claim 17, Garriga further discloses each of the plurality of twin-pots of the third block is mounted over a pair of adjacent twin-pots of the plurality of twin-pots of the second block (Garriga in view of examiner’s official notice of claim 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garriga US 3,396,867 in view of Brink US 3,616,943.
Regarding claim 9, Garriga discloses a stacked pot assembly comprising: first and second twin-lids (1) having a pair of spaced-apart apertures (aperture between 11 and 12) and a plant hole (4); a first twin-base (2) and a second twin-base (2’), each of the first and second twin- bases having a bottom, a wall extending upwards from the bottom defining volume of the twin-base, and an open-top, the open-top covered by the twin-lid (1, 1’), the wall having an inlet (5) and an outlet (6); and a twin-pot (Garriga, column 3: lines 65-67), having a bottom, a wall extending upwards from the bottom, wherein the bottom and wall define and interior volume of the first and second twin bases,  the twin-pot, and an open-top of the first twin base, the open-top covered by the first twin-lid, the open-top of the second twin base covered by the second twin lid, the bottom of the twin-pot configured with a first feet (9) and a second feet (10) spaced-apart from the first feet; wherein the twin-pot is mounted over the first twin-base and the second-twin-base (Garriga, column 3: lines 65-67). Not disclosed is the first twin-base and an adjacent second twin-base arranged lengthwise or side-by-side; or the first feet is received into one of the pair of apertures of the twin-lid secured to the first twin-base, and the second feet is received into one of the pair of apertures of the twin-lid secured to the second-twin-base. However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co v Bemis Co, 193 USPQ 8. Brink teaches a stackable pot assembly with first and second adjacent twin-bases arranged both lengthwise and side by side; with the second feet being received in apertures of second bases (Brink, Figure 9). It would have been obvious to one of ordinary skill in the art to modify the device of Garriga to comprise a first and second adjacent bases, as to predictably provide a plurality of pots. It would have been obvious to one of ordinary skill in the art to modify the device of Garriga so that the pots were arranged lengthwise or side-by-side, with second feet placed within apertures of second bases, as taught by Brink, as to provide a way to securely stack said plurality of pots.
Regarding claim 10, Garriga in view of Brink further discloses the second twin-base are arranged side-by-side (Brink, Figure 10).
Regarding claim 11, Garriga in view of Brink further discloses the first twin-base and the second twin-base are arranged lengthwise (Brink, Figure 10).
Regarding claim 12, Garriga in view of Brink further discloses the first twin-base and the second twin- base are arranged lengthwise at an angle other than 180 degrees (Brink, Figure 10).

Allowable Subject Matter
Claims 3, 5-8, 13, 14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The feet of Garriga are not circular and do not have a diameter. No additional ventilation is required and there is no reason to modify the feet of Garriga with drain holes. The system of Garriga uses identical stacked pots; there is no reason to modify with an additional round pot.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
In regards to the applicant’s argument that Garriga does not disclose a twin lid of an oblong shape configured to be coupled to an open top of a twin pot. Merriam-Webster defines oblong as “deviating from a square, circular, or spherical form by elongation in one dimension”. Both the lid and pot of Garriga are of an oblong shape, as shown in the Figures of Garriga. Garriga is a container, and meets both the dictionary definition of “pot” as well as structural limitations used by the instant invention to define a pot, as discussed above.
Garriga discloses an opening between  (11) and (12), which forms an aperture. Figures 1 and 5 of Garriga show the apertures as being spaced apart. 
The holes of Garriga being “too small for the plant to pass through” (applicant’s arguments, page 12: lines 1-2) is subjective depending on undefined factors such as the age, type, and -condition of the plant. Garriga is capable of performing this functional language.
 In response that Garriga fails to disclose a plurality of stacked pots, attention is drawn to the abstract of Garriga, with discloses a plurality of pots stacked upon themselves. 
Applicant’s arguments with respect to claim 5 have been fully considered and are persuasive.  The rejection of 5 has been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 9-12 under Garriga US 3,396,867 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Garriga US 3,396,867 in view of Brink US 3,616,943.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISTEN C HAYES/Primary Examiner, Art Unit 3642